lkis rER OF II—

In DEPORTATION Proceedings
A-8868381
Decided by Board September 18, 1961
Deportability—Section 241(a)(4), 1952 act—Collateral attack on judgment of
criminal court—Effect of subsequent action by sentencing court in vacating
conviction.

general rule applies in deportation proceedings that the inclement of
a criminal court may be attacked collaterally only for lack of jurisdiction.

(1) The

(2) The justice court of Michigan is a court of limited jurisdiction without
common law powers. The justice of the peace cannot alter a sentence once
imposed, and cannot grant a new trial.
(3) Respondent was convicted in 1958 by the justice court, Dearborn Township, Michigan, for malicious deStrttion of property and served 50 days in
jail under a year's probation. In September 1960, at respondent's request
and with the consent of the prosecutor, the justice of the peace issued an
order vacating the judgment of conviction. Held: this action was beyond
the jurisdiction of the justice court and, hence, without effect on respondent's deportabi lity under section 241 (a ) (4) of the Act as a twice convicted
alien. (Cf. Matter of P—, 3-187.)
CHABGE:
Order : Act of 1952—Section 241 (a ) (4) [8 U.S.C. 1251 (a) (4))—Twice convicted of crimes involving moral turpitude, to wit: Larceny and
malicious UeslrucLluu of pruperLy.
BEFORE THE BOARD

DISCUSSION: The special inquiry officer denied the Service motion for reconsideration of his decision terminating proceedings.
The examining officer has filed this appeal.
The respondent is a 20-year-old single male, a native and citizen
of Germany, who was admitted to the United States for permanent
residence on August 22, 1955. On September 4, 1958, he was convicted in the justice court, Dearborn Township, Michigan, of the
offense of malicious destruction of property at a trial conducted by
the justice without a jury. Respondent was sentenced to probation
for a year, the first 20 days to be served in the Wayne County Jail;
he was fined $100, or 30 additional days if the fine was not paid.
Respondent served 50 days. On June 9, 1960, he was convicted in
460

the justice court, St. John, Michigan, of the offense of larceny. He
was sentenced to pay a fine of $100 and to be imprisoned in the
county jail for 30 days. On October 3, 1960, after a deportation
hearing, the special inquiry officer ordered the respondent deported
on the charge set forth above.
Subsequently, hearing was reopened to permit entry into the record of a court order dated October 20, 1960, by the justice of the
paece of Dearborn Township justice court. This order states that
the order of September 4, 1958, was "vacated, set aside and held for
naught," and that this action had been taken on the motion of the
respondent, consultation with the prosecuting attorney, and on the
withdrawal of the complaint by the complainant.
The special inquiry officer decided that he was bound by precedent
to recognize the vacating order and terminated proceedings. He
relied upon Matter of P , 3 187, from which he drew the principle
that the vacating of the conviction in the State of Michigan was to be
recognized whether or not a new trial had been involved. Termination was on the theory that the respondent now stood convicted not of
two crimes, but of one only.
The examining officer filed a motion for reconsideration of the decision holding that under a "federal standard" the conviction of
1958 constituted a conviction for immigration purposes despite the
vacating order of the justice of the peace. The examining officer
also relied upon the fact that the court had failed to make use of the
statute which permitted the granting of a new trial and vacating the
judgment. The examining officer also depended on United States ex
rel. Piperkof v. Esperdy, 267 F.2d 72 (C.A. 2, 1959).
The special inquiry officer denied the examining officer's motion.
He pointed out that in Matter of G—, 9-159, the Attorney General
held that the interpretation of section 241(a) (4) of the Immigration
and _Nationality Act is not purely a federal question but one which
must be determined with regard to state law and to state procedure.
He held that the record did not affirmatively show that the justice of
the peace was without jurisdiction to vacate his prior conviction and
pointed to indicia to the contrary—consultation taken with the office
of the prosecuting attorney, the fact that a proceeding in a criminal
case before a justice of the peace is based upon a complaint and the

complaint was withdrawn, and the fact that if the action was taken
under section 28.1098 of the Michigan Statutes, Annotated, providing
for a new trial, there was, despite the Service contention, a showing of
adequate cause in the respondent's youth and the fact that he was not
represented by counsel when convicted. Finally, the special inquiry
officer held that even if the order were to show on its face an error of
law, it would not be subject to collateral attack.
461

At oral argument the Service representative pointed out that section 27.3181, Michigan Statutes, Annotated, denies the justice court
the power of setting aside a verdict and arresting judgment thereon.
He pointed to opinions of the Attorney General of the State of
Michigan to the effect that a justice of the peace may not alter a
sentence entered upon his docket. The Service represeritative stated
that a new trial was not available to the respondent because a timely
application for new trial had not been made, and argued that once
the sentence had been served the court did not have the power to
reduce the sentence (People v. Fox, 20 N.W. 732). The Service
representative believes that the instant case is within Matter of B—,
8-686, because the sole purpose for the setting aside of the sentence
was the desire to eliminate respondent's liability to deportation.
At oral argument counsel for the respondent stated that the lack
of power to set aside a verdict related to jury decisions and did not
affect the power to set aside the judgment of a justice sitting without
a jury. He contended that the restriction on the power to set aside
a verdict or judgment is a limitation under code law and does not
affect the common-law rights possessed by the justice court. He
pointed to cases where leave to file delayed motion for new trial was
granted after the statutory time !or appeal had expired, and argued
that the respondent's constitutional rights were not protected at the
time of hi3 conviction in 1958 and would have required the vacating

of the judgment and the granting of a new trial if such motion had
been made.
The judgment of a criminal court enjoys the same immunity from
collateral attack as does a civil decision (15 Am. Jur., Cr. Law, sec.
504). Its force cannot be questioned other than by a judicial proceeding which is recognized for such specific purpose, except that
the question of whether the court had jurisdiction to make the order
may be raised in any forum. It is, therefore, proper to inquire into
(1) the legal organization of the tribunal, (2) whether it had jurisdiction over the person, (3) whether it had jurisdiction over the
subject matter, and (4) whether it had the power to grant the judgment (Vasquez v. Vasquez, 240 P.2d 319; see also Brock v. Superior
CourG, 177 P.2d 273, 274). We see no reason in deportation proceed
ings for any departure from this general rule. It is proper to inquire here whether the court had the power to vacate the judgment
of conviction. We believe the record establishes that the justice of
the peace was without jurisdiction to enter the vacating order. The
Attorney General of the State of Michigan has stated that the justice court is one of limited juridiction without common-law powers;
that a justice of the peace does not have the right to change a sentence after the same has been imposed ; and that a justice of the
-

462

peace cannot grant a new trial (Opinions Attorney General, Michigan, 1030 1032, pp. 318 310, Appendix "A"). We find nothing to
show that the jurisdiction and procedure of the justice court in
criminal cases has changed significantly since this opinion of the
Attorney General was rendered. Section 28.1192-28.1239, Michigan
Statutes, Annotated; see People v. Fox, 312 Mich. 577; 20 N.W. 732.
Counsel contends that the justice had the power to vacate the
judgment of conviction here because it was a "void" one, and has
cited cases supporting the rule that a court may vacate a void judgment. The judgment was void, counsel contends, because the respondent was not represented at the time of the conviction and because his youth and inexperience left him ignorant that he was
entitled to the aid of an attorney. (Counsel refers to Michigan
Court Rule 35(a), which requires the court in a prosecution involving a felony to advise the defendant of his constitutional rights before accepting a plea of guilty. The pertinency of this rule is not
apparent since a felony was not involved here.) The difficulty with
counsel's contention is that a careful examination of both the petition to vacate the judgment and the order vacating the judgment
fails to reveal that the conviction was vacated because it was void.
The petition reveals that the respondent was not represented at the
time of the conviction but it does not state that he was denied representation, or that, lie did not know that he could have had representation if he wanted it, or that he could not be legally convicted unless
he had been represented. The petition reveals that the respondent's
plea of guilty was entered without knowledge that the conviction
could affect his immigration status, but there is no allegation that
the alien did not commit the criminal offense of which he was
charged, or that he did not know the effect of the guilty plea in the
criminal matter, or that it was involuntarily made. It is difficult to
conclude from this record that the conviction was not vacated because it made the respondent liable to deportation. The case of
Hodges v. Bagg, 81 _Mich. 543; 45 N.W. 841, cited by counsel, is, we
believe, distinguishable. Hodges concerned the vacating of an oral
order dismissing an action before a justice of the peace in the mistaken belief that the plaintiff had failed to appear. However, before
an entry of the order had been made and within a few minutes of
the making of the order, the court learned of its error. The court
-

treated the oral order as a nullity and assumed jurisdiction of the

matter. This action was upheld on appeal, the appellate court
stating that a court can disregard a void judgment but resting its
approval nu flip grniiild that, the justice had not rendered any judg-

This is quite unlike the present case where the judgment and
sentence were entered, where the sentence was served, and the conviction remained unquestioned for about 2 years.
ment.

463

Taking a different approach to the problem, counsel alleges that
the court was justified in vacating the judgment of conviction under
section 28.1098 of the Michigan Statutes, Annotated, which permits
a new trial to be granted in the interest of justice. We are of the
opinion that this section is not pertinent. First, it is clear that a
new trial was not granted here. Furthermore, it does not appear
that this provision applies to proceedings in the justice court. The
Attorney General in his opinion, stating that the justice court could
not order a new trial, revealed his awareness of the existence of a
provision similar in essence to the one in question. It follows, therefore, that the cases cited by counsel concerning the power of a court
other than the justice court to grant a new trial are not pertinent
to the issue. (The one case, Hodges v. Bagg, supra, related to the
:j ustice court, has been discussed.)
In further support of the contention that a justice court can alter
its judgment even if it is not void, counsel relies upon section 27.3181,
Michigan Statutes, Annotated, which purports to divest. a justice of
the power to set aside a verdict. It is counsel's contention that this
section prohibits a justice from setting aside a judgment based on a
verdict, that is, where a jury is involved, but that otherwise a judge
has the power to change an order. The section is found in the law
defining the civil jurisdiction of the court and there appears to be
no authority for intermingling the civil and criminal powers given
to the justice court. (/7t re Heirtad, 954 Mich. 581; 936 N.W. 869).
Moreover, the interpretation advanced by counsel is not supported
by a citation of authority and we have found no case which makes
the distinction counsel relies upon.
Matter of P—, 3-187, cited by the special inquiry officer in his
capable order, furnishes support for his conclusion that a modification
of a sentence in Michigan to defeat deportation has been recognized
,

-

without a strict adherence to statutory procedure in obtaining a new

trial; however, it must be pointed out that insofar as P— himself
was concerned, a new trial had taken place and that the administrative
decision purported to apply "the principle enunciated by the Casado
(United States ex rel. Casado v. Uh.l S.D.N.Y., No. 8-31, June 21,
1910, unreported) decision" in which there was also a new trial. It
is conceded that had P— personally attended proceedings at his new
trial, the superseding judgment would have been effective. In the
instant case, it does not appear that the action of the court could have
been effective despite any waiver by the respondent or prosecuting
attorney since it affirmatively appears that the court did not have
power to vacate the judgment of conviction. We agree with the
special inquiry officer in his evaluation of the Service contention concerning a federal standard and the inapplicability of United States ex
,

rel. Piperkoff v. Esperdy, supra.

464

While the result leached iii finding the iespundent deportable is
harsh under the circumstances shown here, the respondent does fall
within the confines of the law requiring his deportation and, absent
a reversal of the conviction, or a pardon, his deportation must be
ordered.
ORDER: It is ordered that the appeal of the examining officer be
and the same is hereby sustained.
APPENDIX "A"

BIENNIAL REPORT OF ATTORNEY GENERAL
MICHIGAN, 1930-32, pp. 348-49
October 23, 1931
Mr. L. 0. Telfer
201-205 U.S Bank Bldg.
Port Huron, Michigan
Dear Sir :
We have your letter of September 10th in which you ask for an
opinion of this department regarding the right of a circuit judge
to change a sentence after the same has been imposed. You also
inquire what right a justice of the peace has to change a sentence
after the same has been imposed.
16 Corpus Juris, page 1314, in discussing the right of a court to
modify, change or revise its sentence, states the rule as follows:
At any time during the term the court has power to reconsider the judgment, and to revise and correct it by mitigating and even by Increasing its
severity, where the original sentence has not been executed or put into
operation.

The authority cites the case of People v. Dane, 81 Mich. 36,
wherein the court held (quoting from the :syllabus):
The imposition of a void sentence by a circuit judge does not deprive him
of authority to impose a valid one, nothing having been done by way of executing the first sentence.

In the Dane case the court cited the earlier case of People v.
Maervey, 76 Mich. 323, wherein our court held (quoting from the
syllabus) :
The authority of a circuit judge over a prisoner ceases upon sentencing him
to State prison, and remanding him to jail to await the execution of the
sentence.
A circuit judge has no power to vacate a sentence imposed upon a prisoner,
of imprisonment in State prison, after remanding him to jail to await its
execution, and impose a heavier one because of the prisoner's attempted
escape from jail, and such a sentence will be set aside and the original one
held to be in full force.

465
654377 63

31

These decisions were approved by our Supreme Court in In re
Richards, 150 Mich. 421, where the court again held that :
A trial court cannot set aside a valid sentence and impose a new and different one after the prisoner has been remanded to jail to await the execution of his sentence.

While the imposition of a sentence and the act of remanding the
prisoner to the county jail thereby prevents the circuit judge from
changing the sentence imposed, yet under our statute a motion for
new trial could be filed within the proper time and the sentence of
the court set aside upon the granting of said motion. The court
would then be in a position after the retrial to impose a new and
different sentence.
Jurisdiction and procedure of justice courts in criminal cases
are found in chapter 14 Of the Code of Criminal Procedure, the
same being section 17426-17470 of the Compiled Laws of 1929.
Section 7 of said chapter provides that "after the accused shall
plead guilty to such charge the court shall thereupon render judgment thereon."

Inasmuch as a justice court is a court of limited jurisdiction
without common law powers, we do not believe that a justice of the
peace would have any right to change a sentence after the same
has been imposed. New trials are purely statutory. At the common law there was no new trial. Frazer v. Judge of Recorder's
Court, 112 Mich. 469. Our court held in the case of Alt v. Lalone,
54 Mich. 308, that a justice of the peace could not grant a new trial.
Very truly yours,
[s]

PAUL W. VOORHIES,

Attorney General.

4(1(1

